Mazzarelli, J.P., and Andrias, J.,
dissent in a memorandum by Andrias, J., as follows: I would affirm the order appealed from in all respects.
Given the liberality with which pleadings must be construed in favor of plaintiff on a motion pursuant to CPLR 3211 (a) (7), the third cause of action sufficiently states a claim for quantum *394meruit in that the transactions and occurrences constituting the wrong are pleaded with sufficient detail to give notice thereof (CPLR 3013). Although plaintiff does not specifically allege that he performed certain services for defendant Minnelli in good faith, that she accepted such services and that he expected to be compensated therefor, such elements may reasonably be inferred. This is not a situation where plaintiff alleges that he performed services far greater than defendant deserved for the compensation he actually received (see Freedman v Pearlman, 271 AD2d 301, 304 [2000]). Rather, he alleges that he performed additional professional services for her outside the scope of his regular assignments while she was on tour, and that he has not been compensated and is owed $89,000 therefor. In holding otherwise, the majority ignores the principle that “every contract contains an implied obligation of good faith and fair dealing in its performance and enforcement” (2 Corbin on Contracts § 5.27, at 139 [1993 rev ed]) and makes factual conclusions which are at best speculative. The implication of good faith is relevant since it simply supports a reasonable inference that plaintiff performed the additional duties in good faith for Ms. Minnelli, and absent any denial that the services were performed or that she accepted them, plaintiff’s allegations should not be deemed insufficient at this preanswer stage of the litigation. Nevertheless, instead of drawing every favorable inference that might be drawn from plaintiffs allegations, the majority does just the opposite in concluding that Ms. Minnelli did not accept additional services and that plaintiff had no reasonable expectation of compensation for those services. Obviously, whether plaintiffs normal duties were being curtailed has no bearing on his claim that he performed services outside the scope of his regular assignments while Ms. Minnelli was on tour. As to defendant’s alternative request for a more definite statement pursuant to CPLR 3024 (a), the motion court properly denied such request and relegated defendant to serving a demand for a bill of particulars.
The court also properly denied defendants’ motion to strike the allegations that defendant Minnelli asked plaintiff how much money he wanted not to initiate suit, and that she asked him to reconsider such action; these allegations are arguably relevant to plaintiffs claims in his second cause of action of discriminatory discharge and retaliation pursuant to New York City Human Rights Law (Administrative Code of City of NY) § 8-107 (1) (a). Contrary to defendants’ contentions, CPLR 4547, which provides that evidence of compromise “shall be inadmissible as proof of liability for or invalidity of the claim or the amount of damages,” but not necessarily “when it is offered for *395another purpose,” does not mandate a different result. The question of the admissibility of such allegations at trial is best left for determination by the trial court.